DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, individually or in combination, does not disclose or suggest in claim 1: “(a2) extracting a boundary vertex of each of the triangular mesh surfaces to obtain contours of the triangular mesh surfaces, so as to obtain contours of all triangular mesh surfaces, setting a selection criteria for a contour of the part to be processed, and selecting the contour of the part to be processed among the contours of all the triangular mesh surfaces, wherein points comprised in the contour are the point cloud data corresponding to the part to be processed; and (b) extracting an ordered boundary, including: (b1) using each point on the contour of the part to be processed as a seed point, and searching according to a preset radius with each seed point as a center to obtain a point cloud block of each seed point, wherein point cloud blocks of all seed points form a three-dimensional boundary point cloud band; and (b2) fitting all points in the three-dimensional boundary point cloud band to form a plane, then projecting all the points on the three-dimensional boundary point cloud band into the plane to obtain a plane boundary point cloud band, extracting points in the plane boundary point cloud band according to set rules to obtain ordered boundary points within the plane, arranging corresponding points in the three-dimensional boundary point cloud band according to an order of the ordered boundary points within the plane to obtain ordered boundary points in a three-dimensional boundary point cloud band, and obtaining a boundary contour of the part to be processed after the ordered boundary points in the 

The closest prior art of record is noted as follows:
Dal Mutto et al. (U.S. Patent No. 10,579,875) discloses in Col. 17, lines 44-67: “In some embodiments, the point clouds are combined to generate a 3-D model. FIG. 7 is a schematic block diagram illustrating a process for capturing images of a target object and generating a descriptor for the target object according to one embodiment of the present invention. For example, the separate point clouds 14 are merged by a point cloud merging module 210 to generate a merged point cloud 220 (e.g., by using ICP to align and merge the point clouds and also by removing extraneous or spurious points to reduce noise and to manage the size of the point cloud 3-D model). In some embodiments, a mesh generation module 230 computes a 3-D mesh 240 from the merged point cloud using techniques such as Delaunay triangulation and alpha shapes and software tools such as MeshLab...The 3-D model (whether a 3-D point cloud model 220 or a 3-D mesh model 240) can be combined with color information 16 from the color cameras 150 about the color of the surface of the object at various points, and this color information may be applied to the 3-D point cloud or 3-D mesh model as a texture map (e.g., information about the color of the surface of the model).”

 Vu et al. (U.S. Patent No. 10,099,372) discloses Euclidean clustering in Col. 9, lines 64-72: “To achieve this, analysis module 342 may implement any of several conventional, well-known clustering techniques such as Euclidean clustering, K-means clustering and Gibbs-sampling clustering. Any of these or similar algorithms can be used to identify clusters of occupied voxels from 3D point cloud data. Mesh techniques, which determine a mesh that best fits the point-cloud data and then use the mesh shape to 

Also noted is: 
Huber et al. (U.S. Patent No. 11,030,801)
Kroeger (U.S. Patent No. 10,916,035)
Steinberg et al. (U.S. Patent No. 10,776,639)
Lucas et al. (U.S. Patent No. 10,867,430)
Steinbach et al. (U.S. Patent No. 10,319,146)
Lurie et al. (U.S. Patent No. 10,198,872)
Mammou et al. (U.S. Patent No. 10,607,373)
Yuvaraj et al. (U.S. Patent No. 10,776,651)
Sant et al. (U.S. Patent No. 10,932,890)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981.  The examiner can normally be reached on 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661